Title: To Thomas Jefferson from Maria Prince Beckley, 13 December 1808
From: Beckley, Maria Prince
To: Jefferson, Thomas


                  
                     Philadelphia Decber. 13th. 1808
                  
                  Mrs. Beckley, regrets extremely that her Brothers continued detention in the West Indias, has prevented any arrangement being made to settle the debt due Mr. Jefferson, But recent intelligence from Mr. Prince, encourages the hope of his speedy return—when she will be placed in a situation, to pay the amount without delay.—   Mrs. Beckley would have felt herself under great obligations to Mr. Jefferson for his delivery and feeling, had he in the first instance made the application to her, respecting his claim on the Estate of her late Husband—without subjecting a correspondence of so delicate a nature—to pass through the inspection of others.
                  With sentiments of respect I remain Sir yours.
                  
                     Maria Beckley
                     
                  
               